Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 11 July 2022. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 11 April 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 11 April 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of the claims under 35 USC 112(a) and 112(b) as set forth in the office action of 11 April 2022 have been considered and are persuasive. Therefore, the rejection of the claims under 35 USC 112(a) and 112(b) as set forth in the office action of 11 April 2022 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of the claims under 35 USC 102 and 103 as set forth in the office action of 11 April 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
The claim listing as presented, including the underscoring and strikethroughs, do not match the amended claim listing filed on 18 February 2022. For example, at the end of claim 10, the limitations “wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths” does not match the amended claim listing filed on 18 February 2022 (specifically, the limitation “wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths” which was not included in claim 10 anymore in the amended claim listing is not indicated as being amended (added in) by using underlines). However, in an effort to expedite prosecution, the Examiner is proceeding with the claims as presented under their currently amended form. While the Examiner has pointed to one example of these inconsistencies in the claim listing, the Applicant is advised to review the entire claim listing for other such occurrences. NOTE: Examiner believes the addition of this limitation to claim 10 is due to a misunderstanding regarding the claim objection previously on the record, Examiner suggests removing/deleting the limitation “wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths” from the end of claim 10 and reminds Applicant to use proper strikethrough indication when removing such limitation from the claim. Examiner suggests removing of such limitation since there is already a similar limitation in the beginning of claim 10 reciting “wherein each path is defined and distinguished from other paths of the plurality of paths by light projected characteristics of corresponding light projections”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims firstly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims firstly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to firstly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because of the recited limitation “wherein the controller is further configured to: receive the input during movement along the first path of the plurality of paths, wherein the input indicates to change movement from the first path to an alternative path of the plurality of paths; and change movement from the first path to the alternative path by using the determined first light projection characteristic”. Claim 3 as currently presented makes it appear as if the first light projection characteristic determined based at least in part on the input, which is associated with the first path (based on claims 1 and 2), is also associated with an alternative path; however, claim 1 recites “wherein each path is defined by a light projection characteristic different than light projection characteristics defining other paths of the plurality of paths”; therefore, such limitations in claim 3 are indefinite. Examiner suggests amending the claim to make it clear that the input and the light projection characteristic in claim 3 are different than the ones in claim 2 by, for example, amending claim 3 to recite “wherein the controller is further configured to: 
receive another input provided by the passenger during movement along the first path of the plurality of paths, 
determine a different light projection characteristic based at least in part on the other input;
change movement from the first path to [[the]] an alternative path by using the determined different light projection characteristic”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-8, 10, 13-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claims 1 and 10 are directed to a system and claim 18 is directed to a method. Therefore, claims 1, 10 and 18 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 10 and 18 include limitations that recite an abstract idea (emphasized below) such as “determine a first light projection characteristic identifying a first path of the plurality of paths projected on the surface that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction; and identify a path from the plurality of paths that comprises a first light projected characteristic that matches the first light projection characteristic as the first path” (claim 1); “identify a respective path of the plurality of paths to follow based upon a match between the light projected characteristics of the respective path of the plurality of paths and the assigned light projection characteristic; wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths” (claim 10) and “identifying the path, by a light projected characteristic defining the path and a match of the light projected characteristic defining the path and the assigned light projection characteristic” (claim 18).

The examiner submits that the foregoing above limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining…” and “identifying …” in the context of this claim encompasses a person looking at data collected (received, detected, obtained, etc.) and forming a simple judgement (determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a first technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are “A system for vehicle guidance, comprising: a plurality of paths projected on a surface by using a plurality of light projection characteristics, wherein each path is defined by a light projection characteristic different than light projection characteristics defining other paths of the plurality of paths; and a vehicle, wherein the vehicle comprises: a sensor configured to detect the plurality of light projection characteristics of the plurality of paths projected on the surface; and a controller configured to: determine … and identify …” (claim 1); “A system for vehicle guidance, comprising: a plurality of paths projected on a surface, wherein each path is defined and distinguished from other paths of the plurality of paths by light projected characteristics of corresponding light projections; and a plurality of vehicles, wherein each vehicle of the plurality of vehicles comprises: 4Application No. 16/986,107 Final Office Action Mailed on April 11, 2022an assigned light projection characteristic defining a path to follow that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction; a sensor configured to detect the light projected characteristics of the plurality of paths projected on the surface; and a controller configured to: identify …” (claim 10) and “A method for controlling a vehicle, comprising: obtaining, at a controller of the vehicle, an assigned light projection characteristic defining a path to guide the vehicle along that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction, wherein the path is among a 6Application No. 16/986,107plurality of paths projected on a surface, and each path among the plurality of paths is defined and differentiated from other paths of the plurality of paths by differing light projection characteristics; ... by detecting, via a sensor on the vehicle …” (claim 18).
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations above, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, controller, etc.) to perform the process. In first, the obtaining and detecting steps using sensor system(s) are recited at a high level of generality (i.e. as a general means of obtaining information and detecting values/features for use in the determining and identifying steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The path projected steps are also recited at a high level of generality (i.e. as a general means of projection of paths), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, all the via a sensor, vehicle, via a controller, etc. limitations in claims 1, 10 and 18 merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, independent claims 1, 10 and 18 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and identifying … amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of detecting… and obtaining… are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of paths projected is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is paths projected is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 7-8, 13-15 17 and 19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 7-8, 13-15 17 and 19 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1, 7-8, 10, 13-15 and 17-19 are ineligible under 35 USC §101.

Examiner NOTES that the reason for this new 101 rejection is the fact that Applicant has removed the limitations “identify, via the sensor, a second light projection characteristic of the first path; and control the vehicle along the first path in accordance with a control action associated with the second light projection characteristic” from independent claim 1 and the similar limitations from similar claims 10 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1).
Regarding claim 1, Eoh discloses a system for vehicle guidance (see at least [0011]), comprising: a plurality of paths projected on a surface by using a plurality of light projection characteristics (see at least [0041], [0045], [0047] and [0052]), wherein each path is defined by a light projection characteristic different than light projection characteristics defining other paths of the plurality of paths (see at least [0045], [0047], [0052], [0069], [0072], [0076], [0077], [0090]-[0099], [0113], [0124]); and a vehicle, wherein the vehicle comprises: a sensor configured to detect the plurality of light projection characteristics  of the plurality of paths projected on the surface (see at least [0015], [0045], [0056], [0070], [0072], [0075]); and a controller configured to: determine a first light projection characteristic identifying a first path of the plurality of paths projected on the surface (see at least [0045], [0052], [0118] and [0123]-[0127]); identify, using the sensor, a path from the plurality of paths that comprises a first light projected characteristic that matches the first light projection characteristic as the first path (see at least [0045], [0052], [0082], [0092], [0094], [0099], [0118] and [0123]-[0127]).
Eoh fails to disclose the first path projected on the surface providing a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction. However, such matter is suggested by Oshima (see at least [0004], [0007]-[0008], [0028], [0036] and [0041]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh to incorporate the teachings of Oshima which teaches the first path projected on the surface providing a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction since they are both directed to movable objects using surface projections to identify path(s) and incorporation of the teachings of Oshima would increase utility and thereby ensure increased reliability as well.


Regarding claim 4, Eoh as modified by Oshima discloses wherein the second light projected characteristic of the first path changes at different locations along the first path to indicate different control actions for the controller to implement at the different locations (see at least Eoh Figure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).

Regarding claim 5, Eoh as modified by Oshima discloses wherein the different control actions comprise different movement speeds for the vehicle along the first path, and the controller is configured to control the vehicle in accordance with the different movement speeds at the different locations along the first path (see at least EohFigure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).

Regarding claim 7, Eoh as modified by Oshima discloses further comprising a plurality of vehicles disposed on different paths of the plurality of paths, and respective controllers of the plurality of 5Application No. 16/986,107Interview Summary, Amendment, and Response toOffice Action Mailed on November 18, 2021vehicles configured to guide the plurality of vehicles on respective paths of the plurality of paths concurrently (see at least Eoh [0015], [0052], [0056], [0118] and [0123]-[0127]).

Regarding claim 10, Eoh discloses a system for vehicle guidance (see at least [0011]), comprising: a plurality of paths projected on a surface, wherein each path is defined and distinguished from other paths of the plurality of paths by light projected characteristics of corresponding light projections (see at least [0041], [0045], [0047], [0052], [0069], [0072], [0076], [0077], [0090]-[0099], [0113], [0124]); and a plurality of vehicles (see at least [0015], [0052], [0056], [0118] and [0123]-[0127]), wherein each vehicle of the plurality of vehicles comprises: an assigned light projection characteristic defining a path to follow (see at least [0052], [0118] and [0123]-[0127]) a sensor configured to detect the light projected characteristics of the plurality of paths projected on the surface (see at least [0015], [0045], [0056], [0070], [0072], [0075]); and a controller configured to: identify a respective path of the plurality of paths to follow based upon a match between the light projected characteristic of the respective path of the plurality of paths and the assigned light projection characteristic (see at least [0045], [0052], [0082], [0092], [0094], [0099], [0118] and [0123]-[0127]); wherein the light projected characteristics of each path of the plurality of paths is configured to differentiate each path from other paths of the plurality of paths (see at least [0041], [0045], [0047], [0052], [0069], [0072], [0076], [0077], [0090]-[0099], [0113], [0124]).
Eoh fails to disclose the path to follow that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction. However, such matter is suggested by Oshima (see at least [0004], [0007]-[0008], [0028], [0036] and [0041]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh to incorporate the teachings of Oshima which teaches the path to follow that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction since they are both directed to movable objects using surface projections to identify path(s) and incorporation of the teachings of Oshima would increase utility and thereby ensure increased reliability as well.

Regarding claim 11, Eoh as modified by Oshima discloses wherein each of the plurality of vehicles is configured to move along a different path, by assigning each of the plurality of vehicles a different light projection characteristic for each of the plurality of vehicles that are currently moving to follow (see at least Eoh [0015], [0052], [0056], [0118] and [0123]-[0127]).

Regarding claim 14, Eoh as modified by Oshima discloses wherein the controller is further configured to change the respective path of the plurality of paths to follow based on an input during movement along the respective path of the plurality of paths, wherein the input is associated with a specific light projection characteristic to follow path (see at least Eoh [0014], [0052], [0103], [0106], [0108], [0109], [0117], [0119], [0128], [0138] and [0142]; all paths to follow include specific light projected characteristics).

Regarding claim 18, Eoh as modified by Oshima discloses a method for controlling a vehicle (see at least [0011]), comprising: obtaining, at a controller of the vehicle, an assigned light projection characteristic defining a path to guide the vehicle along, wherein the path is among a plurality of paths projected on a surface, and each path among the plurality of paths is defined and differentiated from other paths of the plurality of paths by differing light projection characteristics (see at least [0015], [0041], [0045], [0047], [0052], [0056], [0069], [0072], [0076], [0077], [0090]-[0099], [0113], [0118] and [0123]-[0127]); identifying the path, by detecting, via a sensor on the vehicle, a light projected characteristic defining the path and, via the controller, a match of the light projected characteristic defining the path and the assigned light projection characteristic (see at least [0045], [0052], [0082], [0092], [0094], [0099], [0118] and [0123]-[0127]).
Eoh fails to disclose the path to guide the vehicle along that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction. However, such matter is suggested by Oshima (see at least [0004], [0007]-[0008], [0028], [0036] and [0041]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh to incorporate the teachings of Oshima which teaches the path to guide the vehicle along that provides a desired vehicle occupant experience of a plurality of available vehicle occupant experiences provided by an attraction since they are both directed to movable objects using surface projections to identify path(s) and incorporation of the teachings of Oshima would increase utility and thereby ensure increased reliability as well.

Regarding claim 19, Eoh as modified by Oshima discloses wherein the assigned light projection characteristic comprises a particular bar code, a particular QR code, a particular shape, a particular pattern of objects, or any combination thereof (see at least Eoh [0052], [0118], [0123]-[0127).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Mason (US20150338226A1).
Regarding claim 2, Eoh as modified by Oshima discloses wherein the controller is further configured to identify, via the sensor, a second light projected characteristic of the first path (see at least Eoh [0015], [0045], [0056], [0074], [0117], [0119]-[0121] and [0128]); control the vehicle along the first path in accordance with a control action associated with a second light projection characteristic that matches the second light projected characteristic (see at least Eoh [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]) and determine the first light projection characteristic, the second light projection characteristic, or both based at least in part on an input provided by the server/system (see at least Eoh[0014], [0052], [0117] and [0119]).
Eoh as modified by Oshima fails to disclose that an input could be provided by a passenger of the vehicle instead of directly by the server/system. However, such matter is suggested by Mason (see at least [0005], [0026] and [0095]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Mason which teaches that input(s) may be provided by a passenger of the vehicle instead of directly by the server/system itself since they are all directed to movable bodies and one of ordinary skill in the art would find it obvious that the robot from disclosure of Eoh as modified by Oshima would apply to any sort of movable body such as a vehicle which carries passengers (in accordance with the modification in claim 1) in order to increase utility and reliability of the overall system and by letting the passenger provide the input instead of an automatic input provided by the server/system, user comfort and reliability further increases.

Regarding claim 3, Eoh as modified by Oshima and Mason discloses wherein the controller is further configured to: receive the input during movement along the first path of the plurality of paths (see at least Eoh [0014], [0052], [0103], [0106], [0108], [0109], [0117], [0119], [0128], [0138] and [0142]), wherein the input indicates to change movement from the first path to an alternative path of the plurality of paths(see at least Eoh [0014], [0052], [0103], [0106], [0108], [0109], [0117], [0119], [0128], [0138] and [0142]): and change movement from the first path to the alternative path by using the determined first light projection characteristic (see at least Eoh [0014], [0052], [0103], [0106], [0108], [0109], [0117], [0119], [0128], [0138] and [0142]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Kawash (US20160070262).
Regarding claim 6, Eoh as modified by Oshima discloses wherein the second light projection characteristic is associated with a control action; and controlling the vehicle along the first path in accordance with the control action associated with the second light projection characteristic comprises causing the vehicle to perform the control action based on detecting the second light projected characteristic (see at least Eoh Figure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).
Eoh as modified by Oshima does not explicitly disclose that such control action could be a spin control action and as such the performing the control action to be spinning. However, such matter is suggested by Kawash (see at least [0003], [0033], [0038] and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Kawash which teaches a control action is a spin control action and performing the spin control action is spinning in order to maximize efficiency and usefulness of the overall system. Kawash teaches the general concept that it is known in the art for a vehicle performance to include spinning for various reasons; therefore, it would have been obvious to one of ordinary skill in the art that the performance of Eoh as modified by Oshima could include also spinning to ensure the overall system has the maximized efficiency and can be used in various situations, place, etc. For example, Eoh discloses that the robot could be a cleaning robot and it is well known to one of ordinary skill in the art that cleaning robots spin around during their functions and Eoh as modified by Oshima even discloses that the robot could be a theme park movable object; as such, it would have been obvious to one of ordinary skill in the art to use Kawash’s teachings and modify Eoh as modified by Oshima to further include spinning.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Watanabe (JPS1672309A) (translation attached).
Regarding claim 8, Eoh as modified by Oshima fails to disclose wherein the first light projected characteristic identifying the first path of the plurality of paths comprises a center portion of a path projected and the path projected comprises a first portion flanking the center portion, wherein the first portion comprises a different light projected characteristic. However, such matter is suggested by Watanabe (see at least pages 3 and 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Watanabe which teaches wherein the first light projected characteristic identifying the first path of the plurality of paths comprises a center portion of a path projected and the path projected comprises a first portion flanking the center portion, wherein the first portion comprises a different light projected characteristic since they are all directed to vehicle guidance system using projection devices and incorporation of the teachings of Watanabe would ensure increased safety and reliability. 

Regarding claim 9, Eoh as modified by Oshima fails to disclose wherein the controller is further configured to guide the vehicle to move toward the center portion of the path projected in response to detection of the different light projected characteristic. However, such matter is suggested by Watanabe (see at least pages 3 and 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Watanabe which teaches wherein the controller is further configured to guide the vehicle to move toward the center portion of the path projection in response to detection of the different light projection characteristic since they are all directed to vehicle guidance system using projection devices and incorporation of the teachings of Watanabe would ensure increased safety and reliability.

Claim 12, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Gillen (WO 2019055281 A2).
Regarding claim 12, Eoh as modified by Oshima does not explicitly disclose wherein at least a subset of the plurality of vehicles is configured to move along the respective path concurrently, by assigning a common light projection characteristic to the subset of the plurality of vehicles. However, such matter is suggested by Gillen (see at least lines 19-22 of page 23, line 24 of page 25-line 6 of page 26, lines 21-23 of page 26, line 22 of page 27-line 4 of page 28, lines 16-31 of page 30, lines 29-31 of page 46, lines 8-11 of page 49 and line 26 of page 57-line 6 of page 58). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Gillen which teaches wherein at least a subset of the plurality of vehicles is configured to move along the respective path concurrently, by assigning a common light projection characteristic to the subset of the plurality of vehicles since they are all directed to systems for vehicle guidance and incorporation of the teachings of Gillen would increase utility, reliability and efficiency of the overall system.

Regarding claim 13, Eoh as modified by Oshima does not explicitly disclose wherein each of the corresponding light projections are not visible to passengers in the plurality of vehicles. However, such matter is suggested by Gillen (see at least lines 27-29 of page 14 and lines 21-23 of page 26). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Gillen which teaches wherein each of the corresponding light projections are not visible to passengers in the plurality of vehicles since they are all directed to systems for vehicle guidance and one of ordinary skill in the art would find it obvious that the robots of Eoh’s disclosure could be any sort of movable bodies such as vehicles which carry passengers and Gillen teaches using lights that are invisible; therefore, incorporation of the teachings of Gillen would increase utility, reliability and user comfort of the overall system. 

Regarding claim 15, Eoh as modified by Oshima and Gillen discloses wherein the light projected characteristics of the respective path of the plurality of paths detected by the sensor comprise different light projected characteristics at different locations along the respective path of the plurality of paths (see at least Eoh Figure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).

Regarding claim 16, Eoh as modified by Oshima and Gillen discloses wherein at least a subset of the different light projected characteristics represent different speeds for the vehicle along the respective path of the plurality of paths, and the controller is further configured to adjust a speed of the vehicle along theOffice Action Mailed on November 18, 2021 respective path of the plurality of paths based on detecting the at least the subset of the different light projected characteristics (see at least Eoh Figure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Gillen (WO 2019055281 A2) in yet further view of Boyle (US20160089610A1).
Regarding claim 17, Eoh as modified by Oshima and Gillen discloses wherein at least a subset of the different light projected characteristics represent a control request to trigger an action of the vehicle along the respective path of the plurality of paths, and the controller is further configured to trigger the action along the respective path of the plurality of paths based on detecting the at least the subset of the different light projected characteristics (see at least Eoh Figure 13, [0015], [0045], [0056], [0070]-[0075], [0090]-[0099], [0117], [0119]-[0121] and [0128]).
Eoh as modified by Oshima and Gillen fails to disclose that such control request could also trigger an attraction feature outside of the vehicle. However, such matter is suggested by Boyle (see at least [0004]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima and Gillen to incorporate the teachings of Boyle which teaches that control request could also trigger an attraction feature outside of the vehicle in order to maximize efficiency and usefulness of the overall system. Boyle teaches the general concept that it is known in the art for a vehicle to include control request which triggers an attraction feature outside of the vehicle for various reasons; therefore, it would have been obvious to one of ordinary skill in the art that the control request of Eoh as modified by Oshima and Gillen could include also triggering the attraction feature outside the vehicle to ensure the overall system has the maximized efficiency and can be used in various situations, places, etc.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eoh (US20200174484A1) in view of Oshima (US20180164829A1) in further view of Murphy (US8768559B).
Regarding claim 20, Eoh as modified by Oshima fails to disclose halting movement of the vehicle when the assigned light projection characteristic cannot be detected by the sensor on the vehicle. However, such matter is suggested by Murphy (see at least lines 43-44 of Col.6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Eoh as modified by Oshima to incorporate the teachings of Murphy which teaches halting movement of the vehicle when the assigned light projection characteristic cannot be detected by the sensor on the vehicle in order to ensure increased safety and reliability of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667